DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 8, 11, 13, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic et al. (2020/0110265) in view of Tuan (US 2020/0073144).
Regarding Claim 1, Serdarevic discloses a parallax error correcting system, comprising: 
a main body (Fig. 3A, Fig. 5A, active optical material 24,lenses 33, and spectacles frame 32, Paragraphs 0068-0075 and 0096);  

a reversibly-opaque material (active optical material 24 located within the lenses 33, Fig. 5, Paragraphs 0069 and 0096); and 
an activating mechanism (Fig. 3A, 21A and 21B, conductive layer to activate material, Paragraph 0069); 
wherein said main body is connected to said control mechanism (Fig. 3A, Fig. 3A, active optical material 24 is connected to the programmable controller 26, Paragraphs 0068-0075); 
wherein said reversibly-opaque material is clear (active optical material 24 can be changed from transparent to opaque, Paragraph 0069); 
wherein said activating mechanism activates said control mechanism (the conductive layer applies a desired voltage to the active optical material 24, Paragraph 0069); 
wherein said control mechanism causes said reversibly-opaque material to become opaque (active optical material 24 can be changed from transparent to opaque, Paragraph 0069); and
Serdarevic does not specifically disclose
wherein a clear spot is reversibly formed on said reversibly-opaque material.
However Tuan, in the same field of endeavor, teaches wherein a clear spot is reversibly formed on said reversibly-opaque material (Fig. 4, aperture 400, Paragraphs 0024-0029) for the purpose of adjusting the position of the clear aperture along the users visual axis.

Regarding Claim 2, Serdarevic in view of Tuan discloses as is set forth above and Serdarevic further discloses 
wherein said main body comprises a material frame (Fig. 5, spectacles frame 32, Paragraph 0096); wherein said reversibly-opaque material comprises a material sheet (Fig. 3A, active optical elements 24 form a layer, Paragraph 0068); and wherein said material sheet is attached to said material frame (Fig. 3A, active optical elements 24 form a layer and are connected to spectacles frame 32 by way of lenses 33, Fig. 5A).
Regarding Claim 3, Serdarevic in view of Tuan discloses as is set forth above and Serdarevic further discloses wherein said material frame further comprises a glasses frame adapter (Fig. 3A, active optical elements 24 form a layer and are connected to spectacles frame 32 by way of lenses 33, the edges of the lenses acting as a glasses from adapter, Fig. 5A).
Regarding Claims 6 and 13, Serdarevic in view of Tuan discloses as is set forth above and Tuan further discloses wherein said clear spot is movable by controlling with said control mechanism (Paragraph 0029, lines 5-9) for the purpose of adjusting the position of the clear aperture along the users visual axis.
Regarding Claim 7, Serdarevic in view of Tuan discloses as is set forth above and Serdarevic further discloses wherein said material frame is attached to said 
Regarding Claim 8, Serdarevic in view of Tuan discloses as is set forth above and Tuan further discloses wherein said material frame is attached to said control mechanism wirelessly (Paragraph 0014, lines 15-18, Paragraph 0017, lines 10-15) for the purpose of adjusting the position of the clear aperture along the users visual axis.
Regarding Claim 11, Serdarevic in view of Tuan discloses as is set forth above and Serdarevic further discloses 
wherein said main body comprises an exemplary glasses frame (Fig. 3A, Fig. 5A, active optical material 24,lenses 33, and spectacles frame 32, Paragraphs 0068-0075 and 0096); 
wherein said reversibly-opaque material comprises a plurality of smart lenses (active optical material 24 located within the lenses 33, Fig. 5, Paragraphs 0069 and 0096); and 
wherein said plurality of smart lenses are installed within and attached to said exemplary glasses frame (Fig. 3A, Fig. 5A, active optical material 24 located within lenses 33 located within spectacles frame 32, Paragraphs 0068-0075 and 0096).
Regarding Claim 14, Serdarevic in view of Tuan discloses as is set forth above and Serdarevic further discloses wherein said exemplary glasses frame is attached to said control mechanism by a physical connection (Fig. 3A, controller is physically connected to the spectacles frame by way of 21A and 21B, Paragraph 0069, Fig. 4A).
Regarding Claim 15, Serdarevic in view of Tuan discloses as is set forth above and Tuan further discloses wherein said exemplary glasses frame is attached to said control mechanism wirelessly (Paragraph 0014, lines 15-18, Paragraph 0017, lines 10-15) for the purpose of adjusting the position of the clear aperture along the users visual axis.
Regarding Claim 17, Serdarevic in view of Tuan discloses as is set forth above and Serdarevic further discloses wherein said exemplary glasses frame further comprises a plurality of positioning and stabilizing arms (Fig. 7C, arm portion of 75,  Paragraphs 0105-0108).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic et al. (2020/0110265) in view of Tuan (US 2020/0073144), further in view of Muramatsu et al. (US 2021/0026159).
Regarding Claim 4, Serdarevic in view of Tuan discloses as is set forth above but does not further disclose wherein said material sheet further comprises an adhesive layer.
However Muramatsu, in the same field of endeavor, teaches wherein said material sheet further comprises an adhesive layer (Fig. 3, adhesive layer 116, liquid crystal layer 113, Paragraph 0100) for the purpose of sealing the liquid crystal material. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Serdarevic in view of Tuan with the wherein said material sheet further comprises an adhesive layer of Muramatsu, for the purpose of sealing the liquid crystal material.
Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic et al. (2020/0110265) in view of Tuan (US 2020/0073144), further in view of Knoll (US 2019/0391413).
Regarding Claim 9, Serdarevic in view of Tuan discloses as is set forth above but does not further disclose wherein further comprising: a proprietary software; wherein said proprietary software receives a plurality of data points from a plurality of sensors installed on and within said material frame and said material sheet.
However Knoll, in the same field of endeavor, teaches further comprising: a proprietary software (Paragraphs 0035, 0243, and 0247-0251); wherein said proprietary software receives a plurality of data points from a plurality of sensors installed on (Fig. 1, OL and OR, Paragraph 0307) and within (Fig. 1, IL1 and IR1, Paragraph 0303) said material frame and said material sheet for the purpose of adjusting the intensity of light directed toward the user’s eye.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Serdarevic in view of Tuan with the wherein further comprising: a proprietary software; wherein said proprietary software receives a plurality of data points from a plurality of sensors installed on and within said material frame and said material sheet of Knoll, for the purpose of adjusting the intensity of light directed toward the user’s eye.
Regarding Claim 10, Serdarevic in view of Tuan, further in view of Knoll,  discloses as is set forth above and Tuan further discloses wherein said proprietary software controls the opacity of said material sheet and said clear spot (Paragraphs 
 Regarding Claim 18, Serdarevic in view of Tuan discloses as is set forth above but does not further disclose wherein further comprising: a proprietary software; wherein said proprietary software receives a plurality of data points from a plurality of sensors installed on and within said exemplary glasses frame and said plurality of smart lenses.
However Knoll, in the same field of endeavor, teaches further comprising: a proprietary software (Paragraphs 0035, 0243, and 0247-0251); wherein said proprietary software receives a plurality of data points from a plurality of sensors installed on (Fig. 1, OL and OR, Paragraph 0307) and within (Fig. 1, IL1 and IR1, Paragraph 0303) said exemplary glasses frame and said plurality of smart lenses for the purpose of adjusting the intensity of light directed toward the user’s eye.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Serdarevic in view of Tuan with the wherein further comprising: a proprietary software; wherein said proprietary software receives a plurality of data points from a plurality of sensors installed on and within said exemplary glasses frame and said plurality of smart lenses of Knoll, for the purpose of adjusting the intensity of light directed toward the user’s eye.
Regarding Claim 19, Serdarevic in view of Tuan, further in view of Knoll,  discloses as is set forth above and Tuan further discloses wherein said proprietary software controls the opacity of said plurality of smart lenses and said clear spot (Paragraphs 0027-0028, aperture is put into reading mode by use of smartphone), for the purpose of adjusting the position of the clear aperture along the users visual axis.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic et al. (2020/0110265) in view of Tuan (US 2020/0073144), further in view of Esterberg (US 2018/0344412).
Regarding Claim 16, Serdarevic in view of Tuan discloses as is set forth above but does not further disclose wherein said exemplary glasses frame further comprises a laser pointer.
.However Esterberg, in the same field of endeavor, teaches wherein said exemplary glasses frame further comprises a laser pointer (Fig. 2 and Fig. 3, laser pointer 210, Paragraph 0091) for the purpose of adjusting an alignment of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Serdarevic in view of Tuan with the wherein said exemplary glasses frame further comprises a laser pointer of Esterberg, for the purpose of adjusting an alignment of the system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Serdarevic et al. (2020/0110265) in view of Tuan (US 2020/0073144), further in view of Lee et al. (US 2011/0059146).
Regarding Claim 20, Serdarevic in view of Tuan discloses as is set forth above but does not further disclose wherein further comprising: an antimicrobial layer.
However Lee, in the same field of endeavor, teaches wherein further comprising: an antimicrobial layer (Paragraphs 0006, 0007, 0065, corrective eyewear) for the purpose of reducing the spread of bacteria.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Serdarevic in view of Tuan with the wherein .
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claims 5 and 12, none of the prior art either alone or in combination disclose or teach of a system including, as the distinguishing feature(s) in combination with the other limitations wherein said clear spot is movable by touching and dragging with a user’s finger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slater (US 2017/0357109), Slater (US 2013/0107206), Slavin (US 4,698,564), Gim et al. (US 2020/0159061), Rattelade (US 2017/0315383), Aloi et al. (US 5,444,501), Huang (US 2020/0233237), Rhee (US 2011/0279769), and Kubota et al. (US 2021/0356767) are cited to show similar systems.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872